                  IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF PUERTO RICO


 ANGÉLICA M. GONZÁLEZ BERRIOS,

                                           CIVIL NO. 18-1146 (RAM)
        Plaintiff,

             v.

 MENNONITE GENERAL HOSPITAL,
 INC., et al.,


        Defendants



                            OPINION AND ORDER
RAÚL M. ARIAS-MARXUACH, District Judge

      Pending before the Court are defendant Mennonite General

Hospital, Inc.’s Motion for Protective Order Under Rule 26(C) Of

the   F.R.C.P.    and   plaintiff   Angélica   González-Berrios’     Motion

Requesting In-Camera Review as well as related submissions in

opposition or support of these motions. (Docket Nos. 74 and 77).

      For   the   reasons   set   forth   below,   the   Court   GRANTS   the

Hospital’s Motion for Protective Order Under Rule 26(C) Of the

F.R.C.P. and DENIES Ms. González-Berrios’ Motion Requesting In-

Camera Review. However, Plaintiff is granted until October 15,

2019 to take a Fed. R. Civ. P. 30(b)(6) of Mennonite General

Hospital, Inc.     Plaintiff may apply for relief from the protective

order within fourteen (14) days after taking the Fed. R. Civ. P.
Civil No. 18-1146 (RAM)                                                         2


30(b)(6)    deposition.   The     Hospital    shall    respond   to    any   such

application within seven (7) days of its filing.

                                  I.     BACKGROUND

     This    is   an   action   seeking      damages   for   alleged    medical

malpractice invoking the Emergency Medical Treatment and Active

Labor Act (“EMTALA”), 42 U.S.C. § 1395dd, and Puerto Rico’s general

tort statute, Article 1802 of the Puerto Rico Civil Code. (Docket

No. 4 ¶¶ 159, 169, 186, 199, 206, 215, 228, and 239). Plaintiff

Angélica González-Berrios (“González-Berrios”) filed an Amended

Complaint against the Mennonite General Hospital (“the Hospital”),

Emergency Services Group, Inc., and five (5) individual doctors,

as well as their spouses and conjugal partnerships, when applicable

(collectively, “Defendants”). (Docket No. 4 ¶¶ 18, 24, 25, and

27). Succinctly stated, the Amended Complaint avers that Ms.

González-Berrios suffered damages due to Defendants’ failure to

diagnose and treat her Cauda Equina Syndrome despite four (4)

visits to the Hospital’s emergency room. (Docket No. 4 ¶¶ 1-11).

     The Hospital’s Motion for Protective Order arises from Ms.

González-Berrios’ attempt to depose the Mennonite Health System’s

Chief Executive Officer (“CEO”), Mr. Pedro L. Meléndez-Rosario

(“Mr.   Meléndez”).     (Docket    No.    74).   The    deposition     subpoena

directed at Mr. Meléndez identifies the matters to be covered at

the deposition:
Civil No. 18-1146 (RAM)                                                    3


      About all the facts alleged in the complaint; your
      knowledge about, protocols, policies and procedures of
      Mennonite General Hospital; the functioning of the
      Emergency Room; and all other information that may be
      pertinent for the discovery process in the case. (Docket
      No. 74-2 at 1).

      According to his unsworn statement under penalty of perjury,

Mr. Meléndez is ultimately responsible for four (4) hospitals and

over 3,800 employees, among other operations. (Docket No. 74-1 ¶¶

2 and 5). However, he is not directly involved in the day-to-day

operations of the Hospital and instead relies on a managerial team.

(Docket   No.   74-1   ¶¶   4-6).   Mr.    Meléndez’s   unsworn   statement

specifically denies that he has knowledge regarding the function

of the emergency room or           “about the protocols, policies and

procedures” in place at the Hospital. (Docket 74-1 ¶ 7).

      The Hospital invoked Fed. R. Civ. P. 26 (c) and the apex

deposition doctrine to contend that a protective order should be

issued because Plaintiff has not shown that Mr. Meléndez has

“unique   personal     knowledge    of    facts   unavailable   from   other

sources.” (Docket No. 74 at 3). As an alternate remedy, Defendant

requested that the deposition be delayed until Ms. González-

Berrios has exhausted other means of discovery through employees

with relevant knowledge or the deposition of a designated corporate

representative under Fed. R. Civ. P. 30(b)(6). (Docket No. 74 at

7).
Civil No. 18-1146 (RAM)                                                   4


     In   turn,   Plaintiff   filed   a   Motion   Opposing   Request   for

Protective Order in which she responded that the apex deposition

doctrine is not well-established because it has not been mentioned

or adopted by the majority of United States Courts of Appeals,

including the First Circuit. (Docket No. 76 at 2-4). Ms. González-

Berrios affirms that her request to depose Mr. Meléndez would cause

no harm, is justified and that to fairly adjudicate her claims, a

jury would have to hear “the relevant admissible evidence” that

only the Hospital’s CEO can provide. (Docket No. 76 at 4-9)

However, to protect her attorney's work-product, she is required

to make an in camera evidentiary proffer to show this. (Docket No.

76 at 8-9). Accordingly, on August 23, 2019, Ms. González-Berrios

filed a Motion Requesting In-Camera Review. (Docket No 77).

                              II.   APPLICABLE LAW

     A. Protective Orders under Fed. R. Civ. P. 26(c):

     Fed. R. Civ. P. 26(c) governs protective orders and provides

that a “court may, for good cause, issue an order to protect a

party or person from annoyance, embarrassment, oppression, or

undue burden or expense.” This Rule “was adopted as a safeguard

for the protection of parties and witnesses in view of the almost

unlimited right of discovery given by Rule 26(b)(1).” 8A Charles

A. Wright, Arthur R. Miller & Richard L. Marcus, Fed. Prac. & Proc.

Civ. § 2036 (3d ed. 2019) (citing Miscellaneous Docket Matter No.

1 v. Miscellaneous Docket Matter No. 2, 197 F.3d 922 (8th Cir.
Civil No. 18-1146 (RAM)                                                                  5


1999)). In order to protect parties and witnesses, Courts are

authorized to impose certain terms and conditions on a certain

disclosure or discovery, specify what method should be used, or

forbid it all together. Fed. R. Civ. P. 26(c)(1)(A)-(H). The party

seeking one of these remedies, bears the burden of showing that a

protective order is necessary by providing the court with a

“particular and specific demonstration of fact” and not merely

“stereotyped       and       conclusory            statements.” Equal         Employment

Opportunity Comm'n v. BDO USA, L.L.P., 876 F.3d 690, 698 (5th Cir.

2017) (quoting In re Terra Int’l, 134 F.3d 302, 306 (5th Cir.

1998).

       According       to   the     First    Circuit,      “Rule    26(c)     is    highly

flexible,     having        been    designed       to    accommodate    all    relevant

interests as they arise.” Gill v. Gulfstream Park Racing Ass'n.,

Inc., 399 F.3d 391, 402 (1st Cir. 2005) (quoting United States v.

Microsoft     Corp., 165           F.3d     952,     959–60    (D.C.    Cir.       1999)).

Therefore, the “good cause” standard established by Fed. R. Civ.

P.   26(c) “is     a    flexible      one    that       requires   an   individualized

balancing of the many interests that may be present in a particular

case.” Id. When conducting this analysis, it is worth noting that

even     an   unreasonable,          “slight         inconvenience”      may       warrant

restricting discovery, “if there is no occasion for the inquiry

and it cannot benefit the party making it”. Charles A. Wright et

al., supra.
Civil No. 18-1146 (RAM)                                                  6


     B. The Apex Deposition Doctrine:

     The apex deposition doctrine arose from the potential abuse

or harassment that a deposition notice directed at an official at

the highest level of corporate governance may entail. See Celerity,

Inc. v. Ultra Clean Holding, Inc., 2007 WL 205067 at 3 (N.D. Cal.

2007); see also Chevron Corp. v. Donziger, 2013 WL 1896932, at *1

(S.D.N.Y.    2013)   (“Because    of   the   possibility    of   business

disruption and the potential for harassment, courts give special

scrutiny    to   requests   to   depose   high-ranking     corporate   and

governmental officials.”).       As a leading Civil Procedure treatise

explains:

     Under the “apex doctrine,” courts sometimes grant
     protective orders barring the depositions of high-level
     corporate officers or managers who are unlikely to have
     personal knowledge of the facts sought by the deposing
     party. If a deponent is a high level corporate officer
     who certifies that he or she has no personal knowledge
     of the facts, the court may grant a protective order
     requiring the deposing party to first seek discovery
     through less intrusive methods, e.g. from lower level
     employees who are more likely to have direct knowledge.
     6 Moore’s Federal Practice, § 26.105[2][a] at 26-521
     (2019) (emphasis added).

     In other words, the apex deposition doctrine seeks to prevent

the deposition of a high-level executive “that is sought simply

because [that person is] the CEO or agency head—the top official,

not because of any special knowledge of, or involvement in, the

matter in dispute.” Minter v. Wells Fargo Bank, N.A., 258 F.R.D.

118, 126 (D.Md. 2009). (emphasis added).
Civil No. 18-1146 (RAM)                                                          7


       The apex deposition doctrine has been utilized to evaluate

the propriety of deposing high-level corporate officials by U.S.

District Courts throughout the nation including the District of

Puerto Rico, albeit not always by name. See e.g., B. Fernandez &

Hnos. V. Intern. Broth. of Teamsters, 285 F.R.D. 185 (D.P.R. 2012);

Roman v. Cumberland Ins. Group, 2007 WL 4893479, at *1 (E.D. Pa.

2007) (“Courts throughout the country have prohibited the deposing

of    corporate   executives     who   have   no   direct      knowledge   of   a

plaintiff's claim when other employees with superior knowledge are

available to testify.”); Robinson v. Nexion Health At Terrell,

Inc., 312 F.R.D. 438, 443 (N.D. Tex. 2014) (“Federal courts permit

the   depositions    of   such   “apex     executives”    when    conduct     and

knowledge at the highest levels of the corporation are relevant to

the case.”); Six West Retail Acquisition, Inc. v. Sony Theatre

Mgmt. Corp., 203 F.R.D. 98, 102 (S.D.N.Y. 2001) (finding that it

“may be appropriate” to preclude redundant deposition of high rank

officials    where   other     officials      of   a   party    will   also     be

questioned). Moreover, this Court has found no precedent from the

U.S. Supreme Court or the First Circuit forbidding the application

of the apex deposition doctrine.

       Instead, the First Circuit has recognized the apex deposition

doctrine in the government context, which likewise requires that

prior to deposing high ranking governmental officials, it be shown

that they possess first-hand, relevant knowledge that cannot be
Civil No. 18-1146 (RAM)                                                      8


obtained from other persons. See Bogan v. City of Boston, 489 F.3d

417 (1st Cir. 2007). Furthermore, another judge in this District

specifically held that when a “deponent is a high-level corporate

officer who certifies that he has no personal knowledge of the

facts, the court may grant a protective order requiring the

deposing party to first seek discovery through less intrusive

methods, e.g., from lower level employees who are more likely to

have direct knowledge.” B. Fernandez & Hnos., 285 F.R.D. 185, 186

(D.P.R.    2012)    (quoting    6–26    Moore's   Federal   Practice–Civil   §

26.105[2][a]).

     Certainly, the apex deposition doctrine does not strictly

prohibit    the    deposition    of    high-level   executives   when   their

conduct or knowledge is relevant in a case. See Turner v. Novartis

Pharmaceuticals, 2010 WL 5055828 (E.D. La. 2010). When determining

whether to allow an apex deposition, courts should consider: “(1)

whether    the     deponent    has     unique   first-hand,   non-repetitive

knowledge of the facts at issue in the case and (2) whether the

party seeking the deposition has exhausted other less intrusive

discovery methods.” Apple Inc. v. Samsung Elecs. Co., Ltd, 282

F.R.D. 259, 263 (N.D. Cal. 2012) (quotations omitted);see also

Performance Sales & Mktg. LLC v. Lowe's Companies, Inc., 2012 WL

4061680, at *3 (W.D.N.C. 2012); Blue Cross Blue Shield of Minnesota

v. Wells Fargo Bank, N.A., 2012 WL 5471113, at *2 (D. Minn. 2012)

(holding that the Magistrate Judge reasonably applied the apex
Civil No. 18-1146 (RAM)                                                           9


doctrine by requiring plaintiffs to show that an executive “had

unique or special knowledge rather than requiring Defendant to

meet its heavy burden of demonstrating extraordinary circumstances

justifying a protective order”). As an example, with these factors

in mind, the District of Rhode Island held that the Chairman of

the Board of Chrysler Corporation need not be deposed after

reviewing   his   signed      affidavit   “professing      ignorance      to    the

information the plaintiffs seek.” Mulvey v. Chrysler Corp., 106

F.R.D. 364, 366 (D.R.I. 1985).

                                  III. ANALYSIS

  A. The Hospital Has Met the Requirements of the Apex Deposition
     Doctrine and Established Good Cause for a Protective Order
     Barring the Deposition of Mr. Meléndez:

     The Hospital has met the requirements of the apex deposition

doctrine by certifying under penalty of perjury that Mr. Meléndez

lacks personal knowledge of the facts and establishing good cause

for a protective order barring his deposition. Mr. Meléndez’s

declaration   under     penalty    of    perjury   asserts    that   he    lacks

personal,   relevant    knowledge       and   contains    sufficient   factual

material to conclude that taking his deposition would needlessly

detract   from    his   managerial      responsibilities     thereby      unduly

burdening him and the Hospital.

     Specifically,      Mr.    Meléndez’s     statement    describes      how    he

oversees four (4) hospitals, among other operations, and 3,800

employees. (Docket No 74-1 ¶¶ 1-4). Furthermore, he explains that
Civil No. 18-1146 (RAM)                                                           10


although he is ultimately responsible for these entities and

individuals, he is not directly involved in their day-to-day

operations       and     thus,    relies   on   a   managerial   team    for   their

supervision. (Docket No. 74-1 ¶ 5). Moreover, in his declaration

under penalty of perjury, Mr. Meléndez expressly denies having

personal knowledge relevant to this case by stating that he:

       •    lack[s] personal knowledge of the specific details,
            structure or activities of every single entity and
            departments within the Sistema de Salud Menonita’s
            corporate structure;
       •    was not active in the day to day affairs regarding
            the emergency room in the Mennonite General Hospital
            – Cayey in 2016, nor at present.
       •    …[has] no knowledge about the protocols, policies and
            procedures, nor the functioning of the emergency room.
            (Docket 74-1 at ¶¶ 4 and 7).

Lastly, Mr. Meléndez affirms that “no corporate or contractual

issues related to this case have been brought to [his] attention.”

(Docket No. 74-1 ¶ 9).

       All told, Mr. Meléndez’s declaration under penalty of perjury

shows that the Hospital’s position that he lacks personal knowledge

is not a bald assertion. Mr. Meléndez’s statement shows in detail

that       he   oversees    a     sprawling     enterprise   with    thousands    of

employees.        This     also    increases     the   probability      that   other

employees, that are not the Hospital’s CEO, could have relevant

testimony regarding medical protocols and the emergency room’s

function,       rendering        Mr.   Meléndez’s   deposition      unnecessary   or

redundant.        After     taking      into    consideration    Mr.     Meléndez’s
Civil No. 18-1146 (RAM)                                        11


statement affirming his lack of personal and relevant knowledge,

the nature of the case (i.e. medical malpractice as opposed to a

corporate dispute), and the size of the Mennonite healthcare

system, this Court finds that the Hospital adequately met the

requirements of the apex deposition doctrine. Furthermore, these

facts heighten the possibility that unjustified depositions could

be used to harass both Mr. Meléndez and the Hospital.

  B. Ms. González-Berrios has Not Established that Mr. Meléndez
     Possesses First-Hand, Unique Relevant Information:

     Ms. González-Berrios has not established that Mr. Meléndez

possesses relevant evidence, and much less that it is first-hand

and unique. Fed. R. Civ. P. 26(b)(1) generally limits discovery to

matters that are “relevant to any party’s claims or defenses and

proportional to the needs of the case.” Neither Ms. González

Berrios’ Amended Complaint, nor her submissions in opposition to

the Hospital’s Motion to Compel, contain allegations regarding Mr.

Meléndez, his position, or his functions to meet this standard.

Simply put, Ms. González-Berrios’ assertion that Mr. Meléndez

possesses “unique relevant admissible evidence” is unsubstantiated

by the record.

      The gravamen of Ms. González-Berrios’ Amended Complaint lies

in alleged actions and omissions that took place in the Hospital’s

emergency room and not in its executive suite. (Docket No. 4 ¶¶ 4,

10, 25, 28). Plaintiff explicitly states that “[t]he general tort
Civil No. 18-1146 (RAM)                                                   12


claims arise from a myriad of negligent deviations from the

applicable standard of medical care in a hospital’s emergency room

and radiology department settings.” (Docket No. 4 ¶ 4). While the

Amended Complaint alleges that the Hospital had a legal duty to

establish certain policies and protocols, it does not contain any

allegations     alluding    to   the   Hospital’s   CEO   even    if   under

information and belief. (Docket No. 4 ¶¶ 231, 235). Thus, the

Amended Complaint is devoid of any factual allegations that could

lead the Court to believe that Mr. Meléndez possesses relevant

information that would be uniquely within his purview as CEO.

     The Court is mindful that “a fact need not be alleged in the

Complaint for a party to be entitled to discovery of information

concerning that fact” and that “[a] court’s determination of

whether a discovery request is ‘relevant to any party’s claim or

defense’ must look beyond the allegation of a claim or defense to

the controlling substantive law.” 6 Moore’s Federal Practice, §

26.42[1] at 26-155 (2019). But the issue is that the Amended

Complaint does not make evident that the Hospital’s CEO may have

first-hand, unique knowledge of facts relevant to Ms. González-

Berrios’   claims   or     the   Hospital’s   defenses    and    Plaintiff’s

submissions to the Court fail to fill in the gaps. (Docket Nos.

76, 77 & 86).

     In response to the Hospital’s Motion for Protective Order,

the Court would have expected Ms. González-Berrios to at least
Civil No. 18-1146 (RAM)                                          13


allude to prior deposition testimony or some other discovery

suggesting that Mr. Meléndez indeed possesses first-hand, relevant

information, regardless of whether it is unique or not. Instead,

Plaintiff chose to rely on a conclusory assertion of attorney work-

product and requested an in-camera inspection. (Docket No. 77).

The Court will not conduct an in-camera inspection under these

circumstances. See Kellogg USA, Inc. v. B. Fernandez Hermanos,

Inc., 269 F.R.D. 95, 99 (D.P.R. 2009) (quotation omitted) (“A

court's in camera inspection of disputed documents ‘is not to be

used as a substitute for a party's obligation to justify its

withholding of documents.’”).

     In light of Ms. González-Berrios’ failure to establish that

Mr. Meléndez’s knowledge is relevant, alternate authority for the

order barring the taking of his deposition for the time being is

provided by the Federal Rules of Civil Procedure. Fed. R. Civ. P.

26(b)(2)(C) commands the Court to:

     [L]imit the frequency or extent of discovery otherwise
     allowed by these rules or by local rules if it determines
     that...the discovery sought is unreasonably cumulative
     or duplicative, or can be obtained from some other source
     that is more convenient, less burdensome, or less
     expensive... or the proposed discovery is outside the
     scope permitted by Rule 26(b)(1).

District Courts possess broad discretion under Fed. R. Civ. P. 26

to “tailor discovery narrowly and to dictate the sequence of

discovery.” Crawford-El v. Britton, 523 U.S. 574, 598 (1998)

(holding that trial judges should give priority to discovery
Civil No. 18-1146 (RAM)                                                   14


regarding      qualified   immunity   defense     asserted   by   government

officials).

    C. A Deposition Under Fed. R. Civ. P. 30(B)(6) May Address the
       Parties’ and the Court’s Concerns:

      As with all litigants, the Court understands Ms. González-

Berrios’ concerns about conserving her resources and expediting

the resolution of this case. See Fed. R. Civ. P. 1.           Moreover, the

Court is of the view that Plaintiff need not engage in a wild goose

chase before she can depose Mr. Meléndez. But the Court also

understands the Hospital’s interest in avoiding a potentially

needless deposition of its CEO. Allowing the deposition of a CEO

when it has not been shown that he possesses first-hand or unique

relevant knowledge that cannot be obtained through other means,

could set a pernicious example for other cases before this Court.

      As suggested by the Hospital, Fed. R. Civ. P. 30(b)(6) affords

a   way   to   allay   these   concerns   while   allowing   Plaintiff   the

opportunity to develop relevant evidence including that which

might justify Mr. Meléndez’s deposition in due course. Under Fed.

Civ. P. 30(b)(6), a party may name as a deponent in its notice “a

public or private corporation, a partnership, an association, a

governmental agency, or other entity.” The notice “must describe

with reasonable particularity the matters for examination.” Fed.

R. Civ. P. 30(b)(6). The organization must then “designate one or

more officers, directors, or managing agents, or designate other
Civil No. 18-1146 (RAM)                                                            15


persons who consent to testify on its behalf.” Fed. R. Civ. P.

30(b)(6); see Estate of Rosado-Rosario v. Falken Tire Corp., 319

F.R.D. 71, 74 (D.P.R. 2016) (“The organization must designate

multiple deponents if more than one is necessary to respond to all

designated topics.”). Afterwards, the organization may “set out

the matter on which each person designated will testify.” Id.                      The

organization then has the duty of producing for deposition a

witness (or such witnesses as may be necessary) to testify as to

organization’s knowledge on the topics designated in the notice.

Id.

           While    under    Fed.       R.   Civ.    P.    30(b)(6)       deposition

representatives need not have personal knowledge of the matters as

to which they will testify, they must be duly prepared to testify

as    to    matters    in   the    notice    with   the   “information     known   or

reasonably available to the organization” and their answers are

binding on the organization. See Mitsui & Co. (U.S.A), Inc. v.

Puerto Rico Water Resources Authority, Inc., 93 F.R.D. 62, 67

(D.P.R. 1981). Moreover, “it is settled law that a party need not

produce      the    organizational       representative      with   the    greatest

knowledge about a subject; instead, it need only produce a person

with knowledge whose testimony will be binding on the party.”

Rodríguez      v.     Pataki,     293   F.Supp.2d   305,   311   (S.D.N.Y.    2003)

(citing Gucci Am., Inc. v. Exclusive Imports Int'l,                         2002 WL

1870293, at *8-*9 (S.D.N.Y. 2002); Cruz v. Coach Stores, Inc.,
Civil No. 18-1146 (RAM)                                                16


1998 WL 812045, at *6 (S.D.N.Y. 1998), aff'd in part, vacated in

part on other grounds, 202 F.3d 560, 573 (2d Cir. 2000)).

     Ms. González-Berrios can make use of Fed. R. Civ. P. 30(b)(6)

to seek discovery on the topics she wished to cover with Mr.

Meléndez and as an opportunity to develop evidence which might

show the propriety of deposing the Hospital’s CEO.

                               IV. CONCLUSION

     “Virtually every court that has addressed deposition notices

directed at an official at the highest level or “apex” of corporate

management has observed that such discovery creates a tremendous

potential for abuse or harassment.” See Celerity, Inc., 2007 WL

205067, at *3 (emphasis added) (citing Mulvey v. Chrysler Corp.,

106 F.3d. 364, 366 (D.R.I. 1985)). Allowing the deposition of the

Hospital’s CEO when it has not been shown that he possesses first-

hand,   unique   relevant   knowledge   and   without   exhausting   other

discovery methods, would potentially open the door to the taking

of his deposition in every single case against the Hospital,

significantly disrupting his managerial responsibilities.

     Thus, based on the record before the Court, a protective order

precluding Ms. González-Berrios from deposing the Hospital’s CEO,

Mr. Meléndez Rosario, is justified under Fed. R. Civ. P. 26(c).

See e.g. Apple, 282 F.R.D. at 259 (granting protective order under

Rule 26(c) and the apex deposition doctrine barring the deposition

of the President of Samsung’s Mobile Division because the court
Civil No. 18-1146 (RAM)                                             17


was not persuaded that Apple had not proved he had unique first-

hand knowledge); Celorio v. Google, Inc., 2012 WL 1281605 (N.D.

Florida 2012)(granting protective order barring the deposition of

Google’s CEO and co-founders).

     The protective order issued herein is not cast in stone. Mr.

Meléndez should not be immune to deposition if it turns out that

in fact he has first-hand, unique relevant knowledge to the case

at bar.   See e.g.     Apple v. Samsung Electronics, Inc.,     supra.

(allowing deposition of Samsung Vice-President of Advanced R & D

in patent dispute because he was directly involved in reviewing

certain Samsung features in relation to Apple and sought detailed

feedback from designers); Affinity Labs of Texas v. Apple, Inc.,

2011 WL 1753982 at 15 (N.D. Cal. 2011) (“[W]hen a witness has

personal knowledge     of facts relevant to the lawsuit, even a

corporate president or CEO is subject to the deposition.”).

     The Court GRANTS the Hospital’s Motion for Protective Order

Under Rule 26(C) Of the F.R.C.P. and DENIES Ms. González-Berrios’

Motion Requesting In-Camera Review.     A protective order is hereby

issued    precluding    Ms.   González-Berrios   from   deposing   the

Hospital’s Chief Executive Mr. Pedro L. Meléndez Rosario.

     Plaintiff is granted until October 15, 2019 to take a Fed. R.

Civ. P. 30(b)(6) of Mennonite General Hospital, Inc. Plaintiff may

file for relief from this protective order within fourteen (14)

days after taking the Fed. R. Civ. P. 30(b)(6) deposition. The
Civil No. 18-1146 (RAM)                                         18


Hospital shall respond to any such submission within seven (7)

days of its filing.

    IT IS SO ORDERED.

    In San Juan, Puerto Rico this 30th day of September 2019.

                             S/ RAÚL M. ARIAS-MARXUACH
                             United States District Judge
